Citation Nr: 1047307	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Entitlement to the extension of a temporary total (100 percent) 
evaluation based on post-surgical convalescence beyond April 1, 
2008 following low back surgery on January 9, 2008.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1975, and from October 1975 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

There is no evidence that the Veteran experienced severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one or more major joints, application of a body cast, the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches with regular weight bearing 
prohibited after April 1, 2008.


CONCLUSION OF LAW

Extension of a temporary total (100 percent) evaluation based on 
post-surgical convalescence beyond April 1, 2008 is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran about 
the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
December 2008.  In that correspondence, VA informed the Veteran 
of the requirements for the award of a temporary total evaluation 
based on post surgical convalescence.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential fairness 
of the adjudicatory process.  In point of fact, based on a review 
of the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his claim.  
Moreover, the Veteran has raised no allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Extension of Temporary Total Evaluation

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claim, which includes his multiple 
contentions, as well as both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran in this case seeks extension of a temporary total 
(100 percent evaluation) based on postsurgical convalescence 
beyond April 1, 2008, following low back surgery on January 9, 
2008.  In pertinent part, it is contended that the Veteran has 
not yet fully recuperated from his low back surgery, and that an 
extension of a temporary total evaluation is, therefore, in 
order.  

In the case of a disability which is temporary in nature, such as 
that necessitating a period of convalescence following surgery, 
governing regulation provides for temporary total disability 
ratings during convalescence.  38 C.F.R. § 4.30 (2010).

Temporary total ratings will be assigned from the date of 
hospital admission and continue for one, two, or three months 
from the first day of the month following hospital discharge when 
treatment of a service-connected disability results in:  (1) 
surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence; (2) surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, application of a body 
cast, the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one or more major joints.  38 C.F.R. § 4.30(a) (2010).

Total ratings for convalescence may be extended for one, two, or 
three months beyond the initial three months for any of the three 
reasons set forth above.  Extensions of one or more months up to 
six months beyond the initial 6-month period may be made for 
reasons (2) or (3) above.  38 C.F.R. § 4.30(b) (2010).

In the present case, a review of the record discloses that 
service connection is currently in effect for, among other 
things, chronic low back pain with degenerative arthritis.  On 
January 9, 2008, the Veteran underwent surgery, specifically, an 
L-5 Gill laminectomy, with L5/S1 posterolateral arthrodesis and 
local autograft bone, L5/S1 posterior nonsegmental instrumental 
(Aesculap S-4 lumbar), intraoperative neuromonitoring, and 
intraoperative microdissection.  Following surgery, the Veteran 
was extubated, and transferred to the post-anesthesia care unit 
in stable condition.

In a private medical record of early March 2008, it was noted 
that the Veteran was being seen for follow up status post and L5 
Gill laminectomy with L5/S1 posterolateral arthrodesis with 
instrumentation performed on January 9, 2008 for L5/S1 
spondylolisthesis and radiculopathy.  Noted at the time was that 
the Veteran looked "absolutely fabulous."  According to the 
Veteran, his pain was "much better."  The Veteran additionally 
indicated that he was having "very little back pain," though 
sometimes in the morning, he would experience a little bit of 
pain in his legs.  However, according to the Veteran, that pain 
pretty much "went away."  The Veteran additionally indicated 
that, in general, he was "thrilled with his progress."  Further 
noted was that the Veteran had been weaned off his narcotics to 
the point where he was taking only two Tramadol in the morning 
and two in the evening.  Moreover, the Veteran was ambulating 
with his brace, and doing very well.  The clinical assessment was 
status post L5 Gill procedure, with L5/S1 posterolateral 
arthrodesis with significant improvement and bilateral lower 
extremity pain and minimal back pain at present.  

At the time of a VA compensation and pension examination in March 
2008, it was noted that VA hard copy electronic records were 
available, and had been reviewed.  When questioned, the Veteran 
indicated that he worked for U-Haul, where he was a district 
manager.  According to the Veteran, he experienced some numbness 
which radiated down the calves of both legs.  While the Veteran 
walked with the assistance of a cane, he gave no history of 
unsteadiness or falls.  The Veteran stated that he had been 
prescribed a back brace, which was of a "hard turtle shell type 
with straps" following his back surgery in January of 2007.  The 
Veteran indicated that he could walk 100 yards, but that, beyond 
that, he experienced increasing pain in his back.  The Veteran 
denied any history of unsteadiness or falls.  According to the 
Veteran, his condition affected his daily activities with 
standing, walking, and bending, all of which caused his back to 
hurt more.  Further noted was that the Veteran's back pain 
affected his dressing, in that it was painful to bend over.  
According to the Veteran, his low back problem was currently not 
affecting his usual occupation, in that he was currently 
unemployed, and had not yet been released to return back to work 
following his surgery.

On physical examination, there was a well-healed scar over the 
lower lumbar spine measuring twelve by two centimeters, in 
conjunction with a flattened lumbosacral spine area.  Inspection 
of the Veteran's spine, limbs, posture and gait revealed that he 
ambulated with a cane.  Range of motion measurements of the 
lumbar spine showed forward flexion from 0 to 60 degrees, with 
extension from 0 to 10 degrees, lateral flexion from 0 to 15 
degrees on the right and left, and rotation from 0 to 15 degrees 
on the right and left.  At the time of examination, the Veteran's 
lumbar spine was painful on range of motion.  However, he was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance of the lumbar spine.  The Veteran's only postural 
abnormality was the aforementioned flattened lumbosacral spine 
area.  Neurological examination was within normal limits, with 
sensory evaluation being normal, and motor examination showing no 
atrophy of the Veteran's legs.  The Veteran exhibited good 
strength in his lower extremities, and both ankle and knee 
reflexes were 2+ and equal bilaterally.  Tests of straight leg 
raising were positive, producing pain in the Veteran's back 
radiating to the calves of both legs.  Noted at the time of 
examination was that the Veteran suffered from intervertebral 
disc syndrome, for which he had undergone surgery in January of 
2008.  Radiographic studies were consistent with Grade I 
spondylolisthesis of L5/S1 in conjunction with a posterior fusion 
of L5/S1 with rods and pedicle screws, and a question of lower 
screw fracture (due to the angle relative to the inserted rod).  
Additionally noted was mild disc space narrowing at the level of 
the 2nd and 3rd lumbar vertebrae.  The pertinent diagnosis noted 
was status post lumbar fusion.

In a private outpatient treatment record of early April 2008, it 
was noted that the Veteran was once again being seen for follow 
up of his low back surgery.  At that time, it was noted that the 
Veteran "continued to look good."  The Veteran denied any 
concerns with his wound, and noted that, while prior to his 
surgery, his back pain at its worst was 10/10, following surgery, 
he had experienced "significant improvement" in his back pain.  
According to the Veteran, he currently experienced only 
intermittent back pain, with episodes occurring approximately two 
to three times a week, with a maximum pain intensity of 3/10.  
According to the Veteran, much of the time he experienced no back 
pain whatsoever.  With respect to the Veteran's bilateral leg 
pain, preoperatively, that pain was 10/10 at its worst.  However, 
during the Veteran's early postoperative period, he reportedly 
experienced complete resolution of his bilateral lower extremity 
pain.  Over the course of the past one to two weeks, the Veteran 
had admittedly experienced some intermittent recurrence in his 
leg pain.  However, at its worst, that pain was 8/10.  The 
Veteran indicated that, since the time of his surgery, he had 
lost 12 pounds, and walked from 1 to 1/2 miles per day in divided 
doses.  

On physical examination, motor examination showed 5 out of 5 
strength in the bilateral lower extremities.  The muscle groups 
assessed included the iliopsoas, quadriceps, hamstrings, tibialis 
anterior, and gastrocnemius.  Sensory examination revealed 
slightly decreased light touch in the left lateral malleolus and 
left posterolateral calf.  However, the Veteran's right lower 
extremity sensation was intact to light touch.  Noted at the time 
of examination was that the Veteran's wound was well healed, and 
that he ambulated independently without ataxia.  

Lateral flexion and extension lumbar spine X-rays revealed stable 
placement of L5/S1 transpedicular instrumentation with stable 
Grade I/II L5/S1 anterolisthesis.  At the time of examination, 
there was no evidence of abnormal motion on flexion or extension.  
Nor was there any obvious evidence of screw fracture.  The 
pertinent diagnosis noted was status post L5 Gill procedure, with 
L5/S1 posterolateral arthrodesis with significant improvement and 
bilateral lower extremity pain and minimal back pain; and several 
recent episodes in the last week of short duration lower 
extremity pain.  

During the course of a private urological consultation in May 
2008, the Veteran indicated that he "felt like he had recovered 
well from his surgery back in January."

At the time of the aforementioned rating decision in January 
2009, the RO granted a two-month temporary total (100 percent) 
evaluation based on post-surgical convalescence effective from 
January 9, 2008, the date of the Veteran's low back surgery, and 
extending to April 1, 2008, the first day of the month following 
the Veteran's period of convalescence, at which point the 
previously assigned 40 percent evaluation in effect for the 
Veteran's service-connected chronic low back pain with 
degenerative arthritis was continued.  In his Notice of 
Disagreement received in February 2009, the Veteran has argued 
that his temporary total evaluation should have been extended in 
that, following his surgery in January 2008, he was "not even 
released by his doctor until June 2, 2009."

In evaluating the Veteran's claim, the Board has a duty to assess 
the credibility and weight to be given to the evidence of record.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that 
regard, and as noted above, the Veteran has argued that his 
period of temporary total evaluation based on post-surgical 
convalescence should have been extended beyond April 1, 2008, 
inasmuch as he had not yet been "released" by his physician.  
However, notwithstanding the fact that, as of April 1, 2008, the 
Veteran may not yet have been "released" from treatment by his 
physician, there is no indication that, subsequent to that time, 
the Veteran's physical condition was such as to warrant the 
extension of a temporary total evaluation.  More specifically, 
during the course of private outpatient follow up in March 2008, 
the Veteran indicated that his low back pain was "much better," 
and that he had been experiencing "very little back pain."  
Significantly, by the Veteran's own admission, he was "thrilled 
with his progress."  Moreover, in the opinion of the Veteran's 
physician, the Veteran looked "absolutely fabulous."  While at 
the time of the aforementioned VA examination in March 2008, the 
Veteran described various problems attributable to his lower 
back, on subsequent private outpatient follow up the following 
month, it was noted that the Veteran "looked good" and that he 
denied any concerns "with his (surgical wound)."  Moreover, by 
the Veteran's own admission, he had experienced "significant 
improvement in his back pain."

The Board acknowledges the Veteran's statements regarding his 
alleged requirement for additional post-surgical convalescence 
subsequent to April 1, 2008.  However, the Board rejects those 
assertions to the extent that they are contradicted by the entire 
weight of the evidence of record.  The Veteran's statements, it 
should be noted, when weighed against the objective evidence of 
record, are neither credible nor of particular probative value.  
Significantly, while following April 1, 2008, the Veteran may 
have continued to experience pain and various other problems 
associated with his lower back (for which a 40 percent evaluation 
is in effect), he did not have incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one or more major joints, application of a body cast, or the 
necessity for house confinement or continued use of a wheelchair 
or crutches at any point following that date.  Nor is there any 
evidence that the Veteran had a major joint immobilized in a 
cast.  

The governing law and regulation are explicit in their language.  
There is little flexibility involved in a grant of a temporary 
total disability rating for convalescence.  In the present case, 
the record shows that the Veteran underwent lumbar spine surgery 
which necessitated convalescence.  The RO's grant of a 2-month 
period of temporary total evaluation reflects that factual 
situation.  However, in the absence of the conditions enumerated 
above, there is no basis for the assignment of additional 
convalescence benefits.  The preponderance of the evidence is 
against the Veteran's claim and, accordingly, his appeal must be 
denied.  


ORDER

The extension of a temporary total (100 percent) evaluation based 
on post-surgical convalescence beyond April 1, 2008 is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


